 

Exhibit 10.4

 

RESOLUTION OF THE BOARD OF DIRECTORS

OF WORONOCO SAVINGS BANK

(Amendments)

 

I. Supplemental Executive Retirement Agreement

 

WHEREAS, Woronoco Savings Bank (the “Bank”) has entered into a Supplemental
Executive Retirement Agreement with Messrs Mahoney and Calheno and Ms. Murphy
(collectively the “Executives”) effective June 19, 2002; and

 

WHEREAS, in connection with the anticipated merger of Woronoco Bancorp, Inc.
into Berkshire Hills Bancorp, Inc. (the “Merger”), the Bank wishes to amend the
Supplemental Executive Retirement Agreements with the Executives to delete the
definition of Change in Control and Good Reason; and

 

WHEREAS, in connection with the Merger, the Executives have entered into
termination agreements and have consented to the following amendment to their
individual Supplemental Executive Retirement Agreements.

 

NOW, THEREFORE, BE IT RESOLVED, that Section 3 of each Executive’s Supplemental
Executive Retirement Agreement is amended to read in its entirety as follows:

 

“Section 3. Termination of Employment Prior to a Retirement Date

 

(a) Except as otherwise provided in this Section 3, in the event of the
Executive’s termination of employment prior to a Retirement Date, other than by
reason of his death or Disability, no Supplemental Benefit shall be payable to
the Executive.

 

(b) In the event of the Executive’s voluntary termination of employment prior to
a Retirement Date other than by reason of his death or Disability, if the
Executive has attained age 55 as of the effective date of his termination of
employment, then the Executive shall receive a Supplemental Benefit determined
in accordance with and payable under Section 2 of this Agreement, except that
the Supplemental Benefit described in Section 2(a) shall be reduced by six
percent (6%) for each full year by which the Executive’s date of termination
precedes the Executive’s 62nd birthday.

 

(c) In the event of the Executive’s termination of employment prior to a
Retirement Date by reason of his death or Disability, the Executive or the
Executive’s Beneficiary, as the case may be, shall receive a Supplemental
Benefit determined in accordance with and payable under Section 2 of this
Agreement, as if his date of termination of employment were his Retirement
Date.”

 



--------------------------------------------------------------------------------

II. Woronoco Savings Bank Supplemental Executive Retirement Plan (“ESOP SERP”)

 

WHEREAS, the ESOP SERP provides the Executives with a Supplemental ESOP benefit
and a Supplemental Stock Ownership Benefit (as such terms are defined in the
ESOP SERP); and

 

WHEREAS, in connection with the anticipated Merger, the Bank wishes to freeze
the ESOP SERP effective December 31, 2004; and

 

WHEREAS, the Bank also wishes to amend the ESOP SERP to delete all references
and provisions relating to a Change in Control and remove the Supplemental Stock
Ownership Benefit; and

 

WHEREAS, the Executives have acknowledged that once the ESOP SERP is amended,
the only benefit they will receive upon any termination of employment, whether
prior to or after the Effective Date of the Merger, will be their accrued and
vested Supplemental ESOP Benefit (as defined in the ESOP SERP) as of the date
the Merger Agreement is executed, plus any additional amounts that may be
credited to each Executive’s Supplemental ESOP Benefit Account in respect of the
2004 plan year annual contributions to the ESOP.

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby freezes the
ESOP SERP effective December 31, 2004; and

 

BE IT FURTHER RESOLVED, that the Board of Directors hereby amends the ESOP SERP
effective December 31, 2004 as follows:

 

First Change

 

All references to a Change in Control and a Supplemental Stock Ownership Benefit
are deleted in the ESOP SERP.

 

Second Change

 

Sections 4.02, 5.02 and 6.02 of the ESOP SERP are deleted in their entirety.

 



--------------------------------------------------------------------------------

 

CERTIFICATION

 

I, Terry J. Bennett, Acting Secretary of Woronoco Savings Bank, hereby certify
that the above resolution was unanimously adopted by the Board of Directors of
Woronoco Savings Bank at a meeting of the Board duly held on December 15, 2004.

 

/s/ Terry J. Bennett

 